UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARINA E. KARADI, Individually and       
the State of North Carolina ex rel
Marina E. Karadi,
                   Plaintiff-Appellee,
                  v.
H. D. JENKINS, Deputy Sheriff of
Wake County, in his individual and
official capacities; JOHN H. BAKER,
JR., Sheriff, in his official capacity
as Sheriff of Wake County; THE                   No. 00-1300
NORTH RIVER INSURANCE COMPANY, a
Corporation licensed to do business
in NC,
                Defendants-Appellants,
                 and
DILLARD’S INCORPORATED, a
Delaware Corporation,
                        Defendant.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                        (CA-98-709-BR(2))

                       Argued: January 23, 2001

                        Decided: April 3, 2001

      Before WILLIAMS and MICHAEL, Circuit Judges, and
      Claude M. HILTON, Chief United States District Judge
     for the Eastern District of Virginia, sitting by designation.
2                           KARADI v. JENKINS
Reversed and remanded with instructions by unpublished per curiam
opinion.


                               COUNSEL

ARGUED: Kerry Anne Shad, SMITH, ANDERSON, BLOUNT,
DORSETT, MITCHELL & JERNIGAN, L.L.P., Raleigh, North Car-
olina, for Appellants. Michael Wood Clark, PIPKIN, KNOTT,
CLARK & BERGER, L.L.P., Raleigh, North Carolina, for Appellee.
ON BRIEF: Zebulon D. Anderson, SMITH, ANDERSON,
BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P., Raleigh,
North Carolina, for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   This appeal arises in relation to Officer H.D. Jenkins’s seizure of
a shopper, Marina E. Karadi, for suspicion of shoplifting.1 Jenkins
appeals the denial of his motion for summary judgment based upon
his qualified immunity defense. The district court held that Jenkins
unreasonably seized Karadi in violation of her clearly established
Fourth Amendment rights and, therefore, that Jenkins was not entitled
to a defense of qualified immunity. Because Jenkins’s seizure of
Karadi did not violate clearly established federal law, we vacate the
    1
   Jenkins is a Deputy Sheriff of Wake County, North Carolina who was
working in Dillard’s department store as a private security guard. Karadi
does not contend that Jenkins was not working in his capacity as a police
officer at the time of the incident and that he, therefore, is not entitled
to qualified immunity. Thus, to the extent such an argument was avail-
able, it has been waived.
                           KARADI v. JENKINS                            3
judgment of the district court and remand with instructions to enter
judgment in favor of Jenkins. Further, because all of the federal
claims have been rejected, we direct the district court to dismiss with-
out prejudice the remaining state law claims.

                                    I.

                                   A.

   Because this is an interlocutory appeal from the denial of qualified
immunity on summary judgment, we accept Karadi’s version of the
facts surrounding the incident as true.2 See Pritchett v. Alford, 973
F.2d 307, 313 (4th Cir. 1992). On August 27, 1997, Karadi was shop-
ping at the Dillard’s department store in the Cary Towne Center in
Cary, North Carolina. Karadi purchased several items in the Baby
Department. These items were placed in a Dillard’s bag. Karadi then
purchased a bathing suit in the Boys’ Department, which was placed
in a separate Dillard’s bag. Karadi next purchased four pairs of shoes
from the Shoe Department, which were placed in a third Dillard’s
bag. Karadi then asked an associate of the Shoe Department to hold
two of her bags while she went upstairs to customer service to obtain
gift boxes for her baby items. Karadi stopped to browse in the
Juniors’ Department on the way to customer service, then holding
only one Dillard’s bag. Kristin Harrison, a sales clerk assigned to the
Juniors’ Department, observed Karadi while she was browsing. At
customer service, Karadi received several gift boxes, which were
placed in a fourth Dillard’s bag. Immediately after she obtained her
gift boxes, Karadi went back downstairs to the Shoe Department,
where she retrieved her other two bags and proceeded to the exit car-
rying all four bags.

   As Karadi neared the exit, Harrison yelled for Karadi to stop,
exclaiming, "Ma’am! Ma’am!" Harrison then asked Karadi if she had
been in the Juniors’ department, stated that Harrison had seen her
there with one bag and Karadi now had four bags. Karadi perceived
  2
    Jenkins does not contest Karadi’s version of the facts for purposes of
this appeal, giving us jurisdiction to resolve his qualified immunity
defense at this interlocutory stage. See Johnson v. Jones, 515 U.S. 304,
311, 319-20 (1995).
4                         KARADI v. JENKINS
this as an accusation that she had shoplifted, and she demanded to see
a manager. Harrison obliged Karadi’s request and left to locate one
of the floor managers, Shana Sund. Upon being notified of the devel-
oping problem, Sund requested that Jenkins accompany her and Har-
rison, stating, "There’s a situation that may need your assistance, I
believe, that may be going bad." (J.A. at 764-65.) While walking to
meet Karadi, Harrison told Jenkins that she had observed Karadi in
her department with only one shopping bag and, a very short time
later, she had in her possession four bags.

   When approaching Karadi, Jenkins and Harrison remained behind
while Sund asked Karadi to explain the situation. Karadi informed
Sund that Harrison had accused Karadi of shoplifting and stated, "[i]f
you feel I have shoplifted, feel free to open—open my bags and
look." (J.A. at 270.) During her deposition, Karadi testified that Sund
did not respond to this demand because Sund was "taken back" and
"didn’t know how to react." (J.A. at 279.) Not knowing that Sund was
a manager, Karadi continued to demand to see a manager.

   Observing that Karadi was becoming upset and that the situation
was escalating, Jenkins approached Karadi and asked her to explain
what had happened. Instead of explaining the situation, Karadi contin-
ued to demand that her bags be inspected and continued to demand
to speak to a manager.

   Believing the tension was escalating, Jenkins then requested Karadi
to accompany him to a different part of the store for the purpose of
conducting the investigation in private, and Karadi refused his
request. At that point, Jenkins "grabbed" her arm with his hand to
attempt to move her. (J.A. at 287.) Karadi testified that she then tried
to push his hand off her arm several times in an effort to "get free of
his grip." (J.A. at 291.) At that point, Jenkins squeezed Karadi’s arm
and pushed her away from the store exit towards the elevator in the
Men’s Department. Karadi became more upset and began crying. Per-
ceiving Karadi as continuing to resist his efforts to move her, Jenkins
put Karadi against the wall and handcuffed her arms behind her back.
Karadi alleges that Jenkins’s forcefulness during this exchange
bruised her arms, requiring her to seek medical treatment.
                            KARADI v. JENKINS                            5
   After removing Karadi to Dillard’s security office, Jenkins com-
pared the items in the bag with those on the receipt. Jenkins testified
that his investigation of his suspicion of shoplifting ended upon the
comparison of the merchandise to the receipts. After concluding his
shoplifting investigation, Jenkins removed Karadi’s license from her
purse and left the room to begin processing Karadi for misdemeanor
criminal charges of resisting, obstructing, and delaying a public offi-
cer and intentionally causing a public disturbance.3

   After making the appropriate phone calls to his supervisors to pro-
cess the charges against Karadi, Jenkins returned to the security office
and, at Karadi’s request, removed her handcuffs. He then explained
to Karadi why she had been detained and began filling out her crimi-
nal citations. According to Karadi, when Jenkins attempted to obtain
personal information from Karadi to complete the citations and she
did not give it to him, Jenkins grabbed Karadi’s arm and jerked her
onto a chair and shouted obscenities at her. Jenkins ultimately cited
Karadi with a charge of resisting, obstructing, and delaying a public
officer and a charge of intentionally causing a public disturbance.

                                    B.

   On August 12, 1998, Karadi filed suit in Wake County Superior
Court against Dillard’s Inc.; Jenkins, in his individual and official
capacities; John H. Baker, Sheriff of Wake County, in his official
capacity; and the North River Insurance Company. After removing
the case to the United States District Court for the Eastern District of
North Carolina, Western Division, the defendants filed motions for
judgment on the pleadings.

   On April 19, 1999, the district court granted Dillard’s motion to
dismiss all claims against it. The district court also granted dismissal
  3
    Under North Carolina law, it is unlawful to "resist, delay, or obstruct
a public officer in discharging or attempting to discharge a duty of his
office." N.C. Gen. Stat. § 14-223 (1999). North Carolina law also prohib-
its "conduct creating the threat of imminent fighting or other violence"
or "any utterance, gesture, display or abusive language which is intended
and plainly likely to provoke a violent retaliation and thereby cause a
breach of the peace." N.C. Gen. Stat. § 14-288.4(1) & (2) (1999).
6                          KARADI v. JENKINS
with respect to Karadi’s Fourteenth Amendment and § 1983 claims
against Jenkins in his official capacity, her claims based upon the
North Carolina Constitution, her punitive damages claim against Jen-
kins in his official capacity, and limited the derivative claims against
Baker and North River to the $5,000.00 bond that North River had
provided as insurance coverage.

   On December 6, 1999, Jenkins, Baker, and North River filed a joint
motion for summary judgment with respect to the remaining claims
based upon Jenkins’s qualified immunity defense.4 On March 6, 2000,
the district court denied this motion.

  In this interlocutory appeal, Jenkins challenges the district court’s
denial of summary judgment pursuant to his defense of qualified
immunity. He further challenges the district court’s denial of sum-
mary judgment as to Karadi’s state law claims. We address each argu-
ment in turn.

                                   II.

   We review the district court’s ruling denying qualified immunity
de novo. Hodge v. Jones, 31 F.3d 157, 163 (4th Cir. 1994). Qualified
immunity protects government officials performing discretionary
functions from liability for civil damages "insofar as their conduct
does not violate clearly established statutory or constitutional rights
of which a reasonable person would have known." Harlow v. Fitzger-
ald, 457 U.S. 800, 818 (1982). In determining whether a government
official is entitled to qualified immunity, the steps are sequential; we
"‘must first determine whether the plaintiff has alleged the depriva-
tion of an actual constitutional right at all,’" before "‘proceed[ing] to
determine whether that right was clearly established at the time of the
alleged violation.’" Wilson v. Layne, 526 U.S. 603, 609 (1999) (quot-
ing Conn v. Gabbert, 526 U.S. 286 (1999)).
    4
   The remaining state law claims against Jenkins are based upon gross
negligence, false arrest and imprisonment, malicious prosecution, and
assault and battery. The claim against Baker and North River Insurance
is one of derivative liability.
                          KARADI v. JENKINS                           7
                                  A.

   We first address whether Jenkins violated Karadi’s Fourth Amend-
ment right to be free from unreasonable seizure when he attempted to
move Karadi from the middle of the store to Dillard’s security office
without her consent. In determining whether Jenkins’s actions were
justified, "our inquiry is a dual one — whether the officer’s action
was justified at its inception, and whether it was reasonably related
in scope to the circumstances which justified the interference in the
first place." Terry v. Ohio, 392 U.S. 1, 19-20 (1968).

   To "stop and briefly detain a person for investigative purposes," an
officer need only have "a reasonable suspicion supported by articul-
able facts that criminal activity may be afoot." United States. v. Soko-
low, 490 U.S. 1, 7 (1989) (internal quotation marks omitted). Before
Jenkins approached Karadi, Harrison had informed him that she had
observed Karadi with one bag and, seconds later, had observed her
with four bags. Harrison told Jenkins that she had stopped Karadi to
inquire about the additional bags and, instead of providing an expla-
nation, Karadi demanded to see a manager. An officer may rely on
information provided by a known third party to establish a reasonable
suspicion that could justify an investigatory stop. Adams v. Williams,
407 U.S. 143, 146 (1972) (rejecting argument that reasonable suspi-
cion can be based only on an officer’s personal observation and
allowing officer to rely upon information provided by a known infor-
mant). But see Florida v. J.L., 529 U.S. 266, 269-74 (2000) (holding
that an anonymous telephone tip is not sufficient to establish reason-
able suspicion, absent suitable corroboration). We agree with the dis-
trict court that the first hand description of supicious behavior by
store personnel provided Jenkins with a legitimate, articulable suspi-
cion sufficient to justify his initial detention of Karadi.

                                  B.

   We next address whether the detention was reasonably related in
scope to the circumstances that justified the initial interference. See
Florida v. Royer, 460 U.S. 491, 500 (1983) ("[A]n investigatory
detention must be temporary and last no longer than is necessary to
effectuate the purpose of the stop."). The district court held that Jen-
kins’s efforts to move his investigation of Karadi to a different loca-
8                          KARADI v. JENKINS
tion exceeded the permissible scope of an investigatory stop under
Terry. In Royer, the Supreme Court held that an officer may not move
a suspect from one location to another during an investigatory deten-
tion unless a "legitimate law enforcement purpose" supports such a
move. Royer, 460 U.S. at 505.

   Jenkins asserts two law enforcement purposes as legitimate reasons
for moving Karadi to another location: (1) to further his investigation;
and (2) to prevent a public disturbance. We address each alleged law
enforcement purpose in turn.

   At oral argument, Jenkins’s counsel argued that relocating Karadi
furthered Jenkins’s investigation because his suspicion was not sim-
ply of shoplifting but also of theft from another customer. Were we
to accept this characterization of the suspicion, we would agree that
moving Karadi to a private room within the store is a reasonable
means of furthering the investigation because comparing Karadi’s
receipts to her merchandise would not dispel the suspicion of theft,
in that the suspicion would not be of items stolen from the store but
of bags stolen from another customer, which would likely contain
proper receipts. A reasonable officer investigating theft, therefore,
may seek to interview store associates and may attempt to determine
whether any customers had lodged a complaint of theft before releas-
ing the suspect, which are processes that could reasonably require
moving the suspect to another location.

   The record, however, does not reflect counsel’s contention that
Jenkins actually suspected theft. Rather, Jenkins testified at his depo-
sition that his only suspicion was of shoplifting, (J.A. at 788), that he
did not take Karadi to the security office for the purpose of interview-
ing other associates or customers, (J.A. at 787), and that his investiga-
tion of his suspicion consisted solely of comparing Karadi’s receipts
with her purchases, (J.A. at 805, Appellant’s Br. at 12). Thus, based
upon Jenkins’s testimony, we reject counsel’s attempt to characterize
Jenkins’s suspicion as one of theft and agree with the district court
that the purpose of Jenkins’s investigatory stop was solely to confirm
or dispel his suspicion that Karadi had shoplifted merchandise from
Dillard’s.

  In light of Jenkins’s suspicion of shoplifting, the record does not
support a finding that the investigation would be furthered by moving
                           KARADI v. JENKINS                            9
Karadi to Dillard’s security office. Upon Jenkins’s approach, Karadi
offered her bags and receipts for comparison. As opposed to a suspi-
cion of theft, a suspicion of shoplifting can be wholly dispelled by
quickly comparing the receipts to the merchandise. In conducting a
Terry stop, it is well-established that the "investigative methods
employed should be the least intrusive means reasonably available to
verify or dispel the officer’s suspicion in a short period of time."
Royer, 460 U.S. at 500. Because Jenkins suspected only shoplifting
and Karadi offered her receipts and merchandise for inspection,
examining the receipts without moving Karadi would have been the
least intrusive means of investigation. Accordingly, we do not believe
Jenkins’s suspicion of shoplifting, without more, justified moving
Karadi to the store’s security office.

   Jenkins next argues that moving Karadi was justified under Royer
because doing so served the legitimate law enforcement purpose of
preventing a public disturbance. To evaluate these events from a rea-
sonable officer’s perspective, as we must, see Graham v. Connor, 490
U.S. 386, 396 (1989), we find it necessary to acknowledge the
escalating tension between Karadi and Sund at the time Jenkins inter-
vened.5 Karadi admits to being upset and possibly to using a loud
voice at the time Sund and Jenkins approached her.6 She also admits
that both Jenkins and Sund asked her to explain what had taken place,
but instead of providing such an explanation, she continued to
demand to see a manager and to have her bags searched. We need not
delve into the minutiae of the incident to determine, based upon
Karadi’s own testimony, that she was being, at least to some degree,
belligerent and hostile. Jenkins could have reasonably perceived that
he was involved in a tense situation that had the potential to escalate
quickly. Moreover, at the time Jenkins approached Karadi, Sund had
  5
     As the district court noted, the exact nature of Karadi’s interaction
with Sund is a matter of disagreement between the parties, with Jenkins
alleging that Karadi was shaking her finger in Sund’s face and threaten-
ing Sund. Karadi disputes that she shook her finger in Sund’s face or oth-
erwise threatened Sund. We take the interaction into account only to the
extent that facts regarding it are undisputed.
   6
     Karadi’s contention at oral argument that she did not become upset
until Jenkins touched her is disproved by her deposition testimony. (See
J.A. at 284.)
10                         KARADI v. JENKINS
told him that she needed his assistance because the situation "may be
going bad." (J.A. at 764.) Thus, Jenkins approached Karadi with the
belief that the situation was likely to become hostile, and his belief
immediately was verified by Karadi’s demeanor.

   Preserving the public peace unquestionably is a legitimate law
enforcement function. See City of Chicago v. Morales, 527 U.S. 41,
106-07 (1999) (Scalia, J., dissenting) ("Police officers are not, and
have never been, simply enforcers of the criminal law. They wear
other hats — importantly, they have long been vested with the respon-
sibility for preserving the public peace.") (citing O. Allen, Duties and
Liabilities of Sheriffs 59 (1845) ("As the principal conservator of the
peace in his county, and as the calm but irresistible minister of the
law, the duty of the Sheriff is no less important than his authority is
great")); McMillian v. Monroe Co., Alabama, 520 U.S. 781, 794
(1997) (noting that one of the historical functions of officers is to pre-
serve the public peace). In fact, Jenkins was obligated by North Caro-
lina law to maintain the public peace. See State v. Gaines, 421 S.E.2d
569, 574-75 (N.C. 1992) (noting that North Carolina law enforcement
officers have the duty to keep the peace at all times, whether on or
off duty).

   The precise facts of the interchange are largely irrelevant because
Karadi admits, at the very least, that a tense, somewhat hostile scene
was unfolding at the time of Jenkins’s approach. Unlike the district
court, we believe that this characterization of the interaction between
Sund and Karadi is relevant to a reasonable officer’s perspective and
hold that Jenkins acted reasonably by deciding to move Karadi away
from the middle of the store to a more private location within the
store in an attempt to preserve the public peace and question her in
private. Accordingly, we conclude that Jenkins acted constitutionally
when he moved Karadi to the security office for the legitimate law
enforcement purpose of preventing a public disturbance.7
  7
   Even assuming that moving Karadi to another location within the
store was a violation of the Fourth Amendment, Jenkins is entitled to
qualified immunity because clearly established federal law does not pro-
hibit moving a suspect to another location during an investigative deten-
tion for the legitimate law enforcement purpose of preserving the public
                            KARADI v. JENKINS                           11
                                   III.

   Having determined that Jenkins’s investigatory detention of Karadi
was constitutional both in its inception and scope, we turn to the
remainder of Karadi’s constitutional claims to determine whether Jen-
kins is entitled to summary judgment on his qualified immunity
defense.

                                    A.

   Karadi first argues that Jenkins used excessive force by "grabbing"
her arm to compel her to move from the middle of the store after
Karadi refused his request that she move. Because we have concluded
that moving Karadi to the store’s security office was within the scope
of Jenkins’s lawful Terry stop, Jenkins had the right to use force to
compel Karadi to move. See Graham, 490 U.S. at 396 ("Our Fourth
Amendment jurisprudence has long recognized that the right to make
an arrest or investigatory stop necessarily carries with it the right to
use some degree of physical coercion or threat thereof to effect it.").
Karadi admits that Jenkins initially did not use any force; instead, he
requested that she follow him. Karadi testified, however, that she
refused to follow Jenkins on her own free will. Therefore, we con-
clude that Jenkins acted lawfully by grabbing Karadi’s arm for the
purpose of effectuating his investigative detention.

  Karadi next argues that Jenkins escalated his use of force in a man-
ner contrary to her Fourth Amendment right to be free from excessive

peace. See Florida v. Royer, 460 U.S. 491, 505 (1983) (noting that an
officer may move a suspect during a Terry investigation if moving her
serves a "legitimate law enforcement purpose" and leaving undefined the
scope of a "legitimate law enforcement purpose"). Because Royer left
open the question of the scope of the law enforcement purpose that can
support moving a suspect, we cannot say that it was clearly established
that an officer could not move an individual to a more private area during
an investigatory detention when attempting to preserve the public peace.
Cf. United States v. Manbeck, 744 F.2d 360, 377-78 (4th Cir. 1984)
(finding no Fourth Amendment violation when officers moved an indi-
vidual from his car to the patrol car for an investigatory detention due to
legitimate safety concerns).
12                         KARADI v. JENKINS
force when he pushed her toward the security office, threatened her
with mace, and twisted her arm behind her back and pushed her
against a wall for the purpose of handcuffing her. The degree of force
used is analyzed under the Fourth Amendment reasonableness stan-
dard. See id. at 395. "Not every push or shove, even if it may later
seem unnecessary in the peace of a judge’s chambers" violates the
Fourth Amendment. Id. at 396 (internal citation omitted). Indeed,
"[t]he reasonableness of a particular use of force must be judged from
the perspective of a reasonable officer on the scene, rather than with
the 20/20 vision of hindsight." Id. at 396. Force is not excessive if it
is objectively reasonable under the circumstances facing the officer.

   Because Karadi was lawfully detained, she was not justified in
resisting Jenkins’s lawful detention. See N.C. Gen. Stat. § 14-223
(making it unlawful to resist an officer in the discharge of his duties).
Karadi does not dispute that she escalated her resistance to Jenkins’s
attempts to move her after he grabbed her arm by repeatedly pushing
his hand off her arm in an effort to "get free of his grip." (J.A. at 288,
290-91.) At that point, Jenkins squeezed Karadi’s arm and forcefully
pushed Karadi away from the store exit towards the elevator in the
Men’s Department. We do not perceive Jenkins as having used more
force than was necessary to overcome Karadi’s admitted escalated
physical resistance to the lawful detention. See Graham, 490 U.S. at
396-97 (noting that the reasonableness of the amount of force depends
upon the facts and circumstances of each case, including whether the
suspect resists the officer). Not only was handcuffing authorized
attendant to Karadi’s arrest for resisting an officer, as will be dis-
cussed further below, it was directly necessary to restrain Karadi’s
hands, in light of her repeated attempts to remove Jenkins’s hand
from her arm. Thus, as a matter of law, Karadi’s allegations cannot
support her excessive force claim because Jenkins’s use of force was
reasonable.

   Similarly, although Karadi alleges that Jenkins insulted her with
profanity in the course of the detention, such "undeniably deplorable
and unprofessional behavior" does not rise to the level of a constitu-
tional violation. Carter v. Morris, 164 F.3d 215, 219 n.3 (4th Cir.
1999) (noting that the use of racial epithets does not support an exces-
sive force claim). Therefore, Jenkins is entitled to summary judgment
on Karadi’s claims of excessive force.
                           KARADI v. JENKINS                           13
                                   B.

   We turn next to Karadi’s allegation that Jenkins’s investigatory
detention was converted into an arrest in violation of the Fourth
Amendment when he overcame her free will and moved her to the
store’s security office. A warrantless arrest is valid if the arresting
officer has probable cause to believe the suspect has committed an
offense. United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998). An
officer’s decision that probable cause is present is reviewed under a
totality of the circumstances test. See Illinois v. Gates, 462 U.S. 213,
238 (1983).

   As we have discussed above, Jenkins’s initial attempt to move
Karadi was authorized within the scope of the investigatory detention;
thus, the initial attempt did not constitute an invalid arrest. There is
no dispute that after this initial attempt, the investigatory detention
was converted into an arrest; the only dispute is whether the conver-
sion was constitutional.

   After the initial attempt to move Karadi was unsuccessful and Jen-
kins grabbed Karadi’s arm, Karadi admits to resisting Jenkins’s
efforts to move her by attempting to brush his hand away multiple
times to get free of his grip. Under North Carolina law, it is unlawful
to "resist, delay or obstruct a public officer in discharging or attempt-
ing to discharge a duty of his office." N.C. Gen. Stat. § 14-223. This
offense is not limited to resisting an arrest but includes any resistance,
delay or obstruction of an officer in the discharge of any of his duties.
State v. Lynch, 380 S.E.2d 397, 398-99 (N.C. Ct. App. 1989). Thus,
at the point at which Karadi began resisting Jenkins’s efforts to com-
plete his lawful Terry investigation, Jenkins had probable cause to
arrest Karadi for violation of North Carolina law. Accordingly, Jen-
kins is entitled to summary judgment on Karadi’s claim of unlawful
arrest under the Fourth Amendment.

                                   IV.

   Finally, Jenkins requests that we reverse the district court’s denial
of summary judgment in Jenkins’s favor on Karadi’s state law claims.
The state law claims at issue are based upon gross negligence, false
arrest and imprisonment, malicious prosecution, assault and battery,
14                        KARADI v. JENKINS
and derivative liability. Our jurisdiction to consider appeals of the
denial of qualified immunity on an interlocutory basis does not pro-
vide grounds for consideration of the supplemental state law rulings,
unless the state law issues are: (1) "inextricably intertwined with the
decision of the lower court to deny qualified immunity"; or (2) "con-
sideration of the additional issue is necessary to ensure meaningful
review of the qualified immunity question." Taylor v. Waters, 81 F.3d
429, 437 (4th Cir. 1996) (citing Swint v. Chambers County Comm’n,
514 U.S. 35, 51 (1995)).

   Jenkins does not claim that Karadi’s state law claims are inextrica-
bly intertwined or necessary to resolution of the qualified immunity
issue. Additionally, the state law claims may prohibit behavior
beyond that which is prohibited by the Constitution. For example, the
validity of the state law claims is premised, in part, upon Jenkins’s
alleged violation of Dillard’s store policies, which is irrelevant to a
determination of qualified immunity on federal constitutional claims.
See Davis v. Scherer, 468 U.S. 183, 194-95 (1984) (holding that the
only relevant inquiry is whether rights under federal law have been
violated). Thus, because the issue of whether the evidence was suffi-
cient to raise a genuine issue of material fact on each of the elements
of the state law causes of action diverges from the issue of whether
Jenkins violated Karadi’s federal constitutional rights, we lack juris-
diction to review the state law claims. Taylor, 81 F.3d at 437 (holding
that state law claims of malicious prosecution and negligence were
not inextricably intertwined with the decision of the lower court to
deny qualified immunity with respect to a Fourth Amendment unlaw-
ful arrest claim). Because we have directed dismissal of all of
Karadi’s federal claims, however, we instruct the district court on
remand to dismiss the state law claims without prejudice. See United
Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) ("Certainly, if the
federal claims are dismissed before trial, . . . the state claims should
be dismissed as well."); Taylor, 81 F.3d at 437 (directing dismissal of
state law claims on remand after holding district court erred in failing
to grant summary judgment to defendant in § 1983 claim on the basis
of qualified immunity).

                                  V.

  In conclusion, we hold that Jenkins’s seizure of Karadi complied
with the Fourth Amendment in all respects. Accordingly, Jenkins is
                          KARADI v. JENKINS                         15
entitled to summary judgment on his defense of qualified immunity
with respect to Karadi’s § 1983 claims. We direct the district court to
enter judgment in favor of Jenkins as to Karadi’s § 1983 claims and
dismiss without prejudice the remaining state law claims.

             REVERSED AND REMANDED WITH INSTRUCTIONS